Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1, 3-5, 8-11, 22, 24, 29, and 32-40 allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “an isolation structure surrounding a lower portion of the fin structure, wherein a bottommost portion of the epitaxy coat is over and in contact with a top surface of the isolation structure, the epitaxy structure has an upper portion protruding from a top surface of the isolation structure, and the epitaxy coat extends along a top surface and sidewalls of the upper portion of the epitaxy structure” as recited in claim 1 is the first major difference between the prior art and the claimed invention, the second difference is the limitation “an epitaxy coat covering the first epitaxy structure, wherein the epitaxy coat extends along a top surface and sidewalls of the upper portion of the first epitaxy structure, the first epitaxy structure is not in a diamond shape, a lattice constant of the first epitaxial structure is larger than a lattice constant of the channel region of the first fin structure, the first epitaxy structure, the lower portion of the first fin structure, and the epitaxy coat comprise different materials, the first epitaxy structure is over and in contact with the lower portion of the first fin structure to form a first distinguishable interface, and the epitaxy coat is over and in contact with the first epitaxy structure to form a second distinguishable interface” as recited in claim 8, and the third major difference is the limitation “an epitaxy structure having a bar like cross-section and an epitaxy coat over the epitaxy structure, wherein the epitaxial structure comprises germanium, a lattice constant of the epitaxy coat is smaller than a lattice constant of the epitaxy structure, the epitaxy structure has an upper portion protruding from a top surface of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653.  The examiner can normally be reached on 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.